Citation Nr: 0838724	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right arm disorder.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active duty from June 1958 to May 1962.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Cleveland, Ohio 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  An unappealed January 1982 rating decision denied the 
veteran's claim for entitlement to service connection for a 
right arm disorder.

2.  Evidence associated with the claims file since the 
unappealed January 1982 rating decision does not relate to an 
unestablished fact necessary to substantiate the claim for a 
right arm disorder, and does not raise a reasonable 
possibility of substantiating the claim for entitlement to 
service connection for a right arm disorder.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for a right arm disorder is not new and 
material; therefore, the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim to reopen the issue of 
entitlement to service connection for a right arm disorder, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Prior to initial 
adjudication of the veteran's claim, a November 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002); Kent v. Nicholson, 20 Vet. App. 1, 
9-10 (2006) (holding that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish entitlement to the underlying claim).  Although the 
letter did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against reopening the claim.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

In the case of the claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA 
has a duty, in order to assist claimants, to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

The veteran's service medical records, VA medical examination 
report, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  VA did not provide an additional medical 
examination, but none was required because new and material 
evidence, as is discussed below, was not submitted.  
38 C.F.R. § 3.159(c)(4)(iii).  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2008).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  In order to establish service connection for a 
claimed disorder, the following must be shown: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In a January 1982 rating decision, the RO denied service 
connection for a right arm disorder because such disability 
was found to be an acute and transitory disorder for which 
the veteran was treated in service which resolved with 
treatment leaving no chronic residuals.  The veteran did not 
perfect an appeal regarding the claim.  The RO decision is 
final based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2008).

In October 2003, the veteran filed a claim to reopen the 
issue of entitlement to service connection for a right arm 
disorder.  In a March 2004 rating decision, 
the RO found no new and material evidence to reopen the 
veteran's claim for service connection for a right arm 
disorder.  In March 2005, the veteran filed a notice of 
disagreement.  The RO's March 2004 rating decision regarding 
whether new and material evidence was received, however, is 
not binding on the Board, and the Board must first decide 
whether new and material evidence has been received to reopen 
the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) 
(holding that Board reopening is unlawful when new and 
material evidence has not been submitted).

Because the January 1982 rating decision is the last final 
disallowance, the Board must review all of the evidence 
submitted since that action to determine whether the 
veteran's claim for service connection should be reopened and 
re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New and material evidence 
can be neither cumulative, nor redundant, of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  "New" evidence 
means existing evidence not previously submitted to VA.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
See 38 C.F.R. § 3.156(a).

Evidence before the RO in January 1982 included the veteran's 
service medical records and a November 1981 VA examination.

In a June 25, 1958 service medical record, the veteran 
reported pain and swelling of the right arm for three days 
and severe pain with movement.  The diagnosis was cellulitis 
without lymphangitis and the treatment was bed rest and heat 
therapy.  Additionally, there is a note that the veteran 
received an inoculation on June 26, 1958 and that there was 
still heat and tenderness of the arm.  On June 27, 1958, the 
right arm disorder was noted as much improved and the veteran 
was released to light duty.  A September 1958 service medical 
record, noted that the veteran was qualified for full duty.  
The April 1962 separation report of medical examination found 
normal upper extremities and noted no abnormalities of the 
right arm.  Service medical records were otherwise negative 
for treatment of the right arm.

In the November 1981 VA examination, the veteran reported 
that he was hit in the right arm in boot camp and received 
shots in his right arm to which he had a severe adverse 
reaction such that the entire arm became extremely swollen.  
The veteran reported that since that time, his right arm 
swelled "sometimes" and he experienced pain from elbow to 
shoulder with increased pain when lifting or with certain 
movement.  The veteran also reported that he experienced 
"some" tingling in his little and ring finger of his right 
hand "at times."  Upon examination, the right arm 
musculature was tender with no edema, good strength, good 
reflexes, and decreased sensory of the right ring and little 
finger.  The diagnosis was probable fibromyositis of the 
right arm.  

Evidence of record received after the January 1982 rating 
decision includes private medical records and VA medical 
treatment records.  

In an April 1981 VA medical record, the veteran reported 
right arm pain from the elbow to shoulder.  Upon examination 
the right shoulder moved freely and there was no swelling.  
X-ray examination revealed no fracture, dislocation, or 
destructive bony lesion, and no joint or soft tissue 
abnormality.

In a June 2003 private medical record, the veteran reported 
intermittent right shoulder and right elbow discomfort.  The 
examiner noted that "apparently this has been related to a 
previous industrial injury."  Upon examination, there was 
pain with abduction of the right shoulder in excess of 
approximately 100 degrees which the examiner opined was 
suggestive of an impingement syndrome.  Additionally, there 
was pain over the medical aspect of the right elbow which the 
examiner opined may be consistent with a medial 
epicondylitis.  

In a September 2003 private medical record, the examiner 
noted that the veteran's past medical history included 
tendonitis and arthritis of the right elbow.  

In an April 2004 private medical record, the veteran reported 
that he was injured during boot camp in 1958 when he was 
struck with a rifle butt and had generalized swelling from 
elbow to shoulder.  He reported right elbow pain off and on 
"for years" and that the elbow "at times" was swollen.  
The veteran also reported tenderness of the right lateral 
epicondyle and cortisone injections in 1966, 1968, and 
September 2003.  Upon examination, there was right elbow full 
range of motion with some diffuse elbow pain in the joint and 
some lateral epicondyle focal tenderness.  There was no 
swelling or erythema.  

The Board finds that there is insufficient evidence of record 
to reopen the veteran's claim of entitlement to service 
connection for a right arm disorder as the evidence is new, 
but not material.  In the January 1982 rating decision, the 
RO denied service connection for a right arm disorder because 
such disability was found to be an acute and transitory 
disorder for which the veteran was treated in service which 
resolved with treatment leaving no chronic residuals.  The 
evidence of record received after the January 1982 rating 
decision regarding a right arm disorder is not material as it 
does not provide competent evidence that the veteran's 
current right arm disorder is indeed a chronic disorder that 
began in service which failed to resolve with treatment and 
left chronic residuals.

Accordingly, the veteran's claim for entitlement to service 
connection for a right arm disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Moreover, as 
new and material evidence to reopen his finally disallowed 
claim has not been submitted, the benefit of the doubt 
doctrine is not applicable.  Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence having not been received, the claim 
for entitlement to service connection for a right arm 
disorder is not reopened and the claim is denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


